Luke¿ J.,
dissenting. The indictment was found under the banking act (G-a. L. 1919, p. 216; Park’s Penal Code Supp. 1922, § 202(t)). It charges that.the defendant “did embezzle, abstract, and wilfully misplace [misapply] the monies and funds of said bank to and in the amount and value of the sum of $20,000.” The court instructed the jury as follows: “There must have been an embezzling, misappropriation, or defrauding or abstracting, of either money, or note, or checks, or funds, or assets of the bank, before you would be authorized to convict the defendant.” The writer is of the opinion that this charge was misleading and confusing to the jury, in that it authorized them to convict the defendant of embezzling, abstracting, and wilfully misapplying notes, or checks, or assets of the bank, when the indictment made no such charge.